ORDER

PER CURIAM.
Tommie Pollard (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief after an evi-dentiary hearing. Movant asserts that his plea counsel provided ineffective assistance by failing to explain the consequences of entering an Alford1 plea. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for *613the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).